ACCEPTED
                                                                                       04-14-00372-CR
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  1/22/2015 5:26:35 PM
                                                                                         KEITH HOTTLE
                                                                                                CLERK

                    NO. 04-14-00372-CR and 04-14-00370-CR

ANDRES RAMON JUAREZ                     §         IN THE FOURTH DISTRICT
                                                                   FILED IN
                                                                4th COURT OF APPEALS
                                        §                        SAN ANTONIO, TEXAS
                                        §                       1/22/2015 5:26:35 PM
      VS.                               §         COURT OF   APPEALS
                                                                  KEITH E. HOTTLE
                                        §                               Clerk
                                        §
STATE OF TEXAS                          §         SAN ANTONIO, TEXAS


     MOTION FOR EXTENSION OF TIME TO FILE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE FOURT COURT OF APPEALS:
     NOW COMES Nicholas “Nico” LaHood, Criminal District Attorney of

Bexar County and Counsel for the State of Texas, and files this Motion asking that

the Court extend the time for filing the State’s brief.

       Appellant pled no contest to two aggravated robbery indictments on

February10, 2014. On April 28, 2014, after hearing evidence from both sides, the

trial court sentenced appellant to 45 years in the Texas Department of Criminal

Justice. Appellant filed a notice of appeal on May 14, 2014. The reporter’s record

was filed on June 3, 2014. Appellant’s original appointed counsel filed an Ander’s

brief on November 10, 2014, noting there was no meritorious issues to present to

the court. The appellant filed a pro se Motion for a Constitutional Review of

Appellate Motion to Withdraw as Counsel in Appellant’s Appeal. The State’s brief

was due January 17, 2015. This is the State’s first motion for extension and the

State requests a 30 day extension to February 16, 2015.



                                         1 of 3
         This extension is not sought for the purpose of delaying this appeal. State

requests an extension for the following reasons:

         1) Counsel would like more time to research and write the State’s brief.
            The appellant’s motion makes allegations without support or benefit of
            the record, and the State needs more time to respond appropriately.
         2) Counsel has been working on the following appeal:
               a. In re J.B., 04-14-0079-CV
               b. Paulino Flores v. State, 04-14-00315-CR
         3) Counsel recently filed the following briefs in the First Court of Appeals:
               a. Roland Alvarado v. State, 01-14-00547-CR
         4) Counsel recently filed the following briefs in the Fourth Court of
            Appeals:
               a. Filiberto Sierra v. State, 04-14-00279-CR
               a. In re K.B.F. and Z.A.R., 04-14-004392-CV
               b. Frances Rosalez Ford v. State, 04-14-00025-CR
               c. Mark Anthony Garcia v. State, 04-13-00818-CR
               d. Arthur Thomas v. State, 04-14-00025-CR
               e. In re C.H.R., a juvenile, 04-14-00336-CV
               f. State v. Robert Romo, 04-14-00197-CR
          Therefore, counsel respectfully asks the Court to grant this extension time

to file the State’s brief in this case.

         WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays

that the Court grant an extension of time to February 16, 2015 for filing the State’s

brief.

                                                   Respectfully submitted,

                                                   Nicholas “Nico” LaHood
                                                   Criminal District Attorney
                                                   Bexar County, Texas

                                                   /s/ Lauren A. Scott
                                                   _____________________
                                                   Lauren A. Scott


                                          2 of 3
                                               State Bar No. 24066843
                                               Assistant Criminal District Attorney
                                               101 W. Nueva Street
                                               San Antonio, Texas 78205-3030
                                               Phone: (210) 335-2314
                                               Fax: (210) 335-2436

                        CERTIFICATE OF SERVICE

      I, Lauren A. Scott, Assistant District Attorney, Bexar County, Texas, certify

that a copy of the foregoing motion was delivered by mail to the appellant at the

Bexar County jail on January 23, 2015.

                                                     _/s/ Lauren A. Scott




                                      3 of 3